Citation Nr: 0027063	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  96-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of the initial noncompensable rating for 
myalgia of the dorsal spine.  

2.  The propriety of the initial noncompensable rating for 
residuals of a fracture of the coccyx.  

3.  Entitlement to service connection for transitional 
vertebrae at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1980 
to December 1985. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office & Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, which assigned the 
veteran initial noncompensable ratings for myalgia of the 
dorsal spine, and residuals of a fracture of the coccyx, and 
denied entitlement to service connection for transitional 
vertebrae at L5-S1.

In the veteran's January 1996 Notice of Disagreement, she 
stated that she disagreed with the denial of her "lumbar 
sacral spine condition."  The March 1996 Statement of the 
Case addressed the issue of service connection for 
transitional vertebrae at L5-S1.  In January 2000, the RO&IC 
granted service connection for a lumbosacral strain.  
Inasmuch as this was an incomplete grant of benefits (the 
claim for service connection for transitional vertebrae at 
L5-S1 still remained denied), the claim for service 
connection for transitional vertebrae at L5-S1 remains in 
appellate status and will be addressed in the REMAND portion 
of this decision.  

The veteran's claim challenging the propriety of the initial 
noncompensable rating for myalgia of the dorsal spine will 
also be addressed in the REMAND portion of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the issue has been 
obtained by the RO&IC.

2.  Throughout the period from the effective date of the 
grant of service connection, the residuals of the veteran's 
fractured coccyx have included painful residuals. 


CONCLUSION OF LAW

An initial rating to 10 percent for residuals of a fractured 
coccyx is warranted for the entire rating period.  38 
U.S.C.A. §§ 1155, 5107(West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, Part 4, Diagnostic Code 5298 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A VA x-ray report from March 1995 noted evidence of an old 
fracture of the distal coccyx, with slight cortical 
irregularity of the sacral bone on the left side.  The 
examiner noted that he could not fully exclude a fracture of 
this bone as compared to the opposite side.  Regarding the 
lumbar spine, there were transitional vertebrae at L5-S1, but 
with the study otherwise within normal limits.  

The veteran underwent a VA examination for her spine in March 
1995.  She stated that after discharge, she got into a job 
that was mostly desk-type of work which she had been able to 
do without any difficulty.  She stated that her treatment 
since leaving service was physical therapy measures as needed 
through a chiropractor, and seeing a family doctor for 
general medical care and prescriptions of Motrin.  Her 
present complaints were of pain between the scapula in the 
upper back.  She described this as a catching sensation some 
mornings when she got out of bed.  In the lower back lumbar 
area, she had an achy-type of pain intermittently.  

The examiner reviewed x-rays taken earlier and commented that 
the injury to the coccyx that occurred in the fall was not 
apparent.  There was no deformity present, and no signs of 
the old injury.  The sacral area and lumbosacral area showed 
some congenital deformities.  There was an abnormality in the 
alignment of the central portion of the sacrum.  It curved 
toward the left and at the lumbosacral level there was mild 
spina bifida occulta, and there was an incomplete separation 
of a disc area at what would be S1 to S2.  The examiner 
commented that it was though there was a developmental 
abnormality that almost produced a disc space in the sacrum.  
The examiner commented that these did not have any relation 
to the injury, and were developed at birth.  The examiner 
commented that there was mild rotary scoliosis in the lumbar 
area, which again was present at birth or during adolescence, 
and was to a very mild degree.  The examiner commented that 
other than those congenital abnormalities, the x-rays had a 
normal appearance in both the dorsal and lumbar areas, with 
no arthritic changes present, and the joint spaces not being 
affected.  

The examiner summarized that the original complaints in the 
coccyx were no longer present, and the veteran had no 
tenderness to palpation in that area.  The examiner commented 
that the area of complaint was higher, and it was in the 
lumbar area and up higher in the upper dorsal area.  The 
examiner commented that there were no abnormalities present 
other than the congenital abnormality, so that it was 
difficult to associate any current symptoms with that 
original injury.  The examiner commented that at most, it 
could be described as mild residuals of a sprain of the 
dorsal and lumbar area.  

Copies of treatment records were submitted from Dr. Baker 
from 1996 to 1998.  They show that the veteran was seen for 
an aching lower back.  

Copies of treatment records were submitted from Dr. Taylor 
from 1997 to 1998.  They show that the veteran was seen for 
mild, bilateral, upper, thoracic and muscle soreness and 
stiffness.  The veteran also complained of mild, right, 
lower, lumbosacral, and muscle weakness and tension.  The 
veteran underwent ultrasound and thoracic adjustments.  The 
veteran had mild, bilateral, upper and thoracic muscle spasm.  

The veteran underwent a VA examination for her nerves in June 
1997.  The examiner's impression was history of fracture of 
the coccyx bone from injury which occurred in service.  The 
examiner noted that the veteran had been having recurrent low 
back pain.  

The veteran underwent a VA examination for her spine in June 
1997.  The veteran complained of a constant, dull, aching 
pain in the low back area, increased pain in the low back 
area radiating to the legs on prolonged sitting for 1 hour 
and standing or walking for more than 1 hour, lifting 
restricted to 10 to 15 pounds due to increased low back pain, 
and flare-ups of low back pain approximately once a week 
during the winter months or in damp weather.  

X-rays of the lumbosacral spine showed no evidence of 
fracture, dislocation, or subluxation.  There appeared to be 
6 lumbar vertebrae or transitional vertebrae, along with 
narrowing at L5-S1.  X-rays from January 1996 of the sacrum 
and coccyx showed evidence of an old fracture of the distal 
coccyx bone with new bone formation and callus formation 
posteriorally.  There was no evidence of acute fracture or 
acute dislocation.  The sacroiliac joints were normal.  
Conclusion diagnosis was chronic lumbosacral arthralgia; 
episodic lumbosacral dorsal spine myalgia and muscle spasm; 
status-post fracture of the coccyx bone; mild spina bifida 
occulta; painful restriction of motion in the lumbosacral 
spine; fatigability in the lumbosacral spine with sitting, 
standing, and walking restricted to 1 hour due to aggravation 
of pain in the low back area; weakness in the lumbosacral 
spine with lifting limited to 10 to 15 pounds due to 
aggravation of pain in the low back; and flare-ups of 
lumbosacral spine pain weekly during the winter months and 
during damp weather.  

The veteran underwent a VA examination for her spine in March 
1999.  She described pain getting worse over the last several 
years, with a feeling of stiffness, but without symptoms of 
weakness, fatigability, lack of endurance, motor 
incoordination, or bladder or bowel symptoms.  She stated 
that her pain was worse at the end of the day after a full 
day of sitting for a long period of time.  She did not use a 
brace or cane, but had used a donut cushion immediately after 
the injury for several months.  She was working in the 
welfare office, and stated that she could walk about 3 miles 
without much discomfort.  

There was deep tenderness in the coccyx.  There was no 
paraspinal spasm or deformity.  X-rays showed normal thoracic 
and lumbosacral spines.  There was old evidence of a fracture 
of the coccyx with healing.  There was a transitional 
vertebra at L5-S1 which was an incidental finding.  Under 
clinical impression, the examiner wrote lumbosacral strain 
and noted that it was as likely as not the physical 
activities during the military that caused the current back 
condition.  The examiner also noted history of fracture of 
the coccyx, well-healed, with residual pain and stiffness.  

The veteran underwent a VA examination for her spine in 
August 1999.  The examiner reviewed the claims folder.  The 
veteran complained of symptoms including pain in the 
midthoracic area and lumbosacral area which radiated into the 
left buttock.  

X-rays of the thoracic spine showed normal bony landmarks.  
The lumbosacral spine showed an incidental finding of a 
transitional vertebra at the L5-S1 level.  The fracture of 
the coccyx was well-healed.  Under clinical impression, the 
examiner noted lumbosacral strain and stated that it was as 
likely as not that the physical activities during the 
military caused the current back condition.  The examiner 
also noted history of fracture of the coccyx, well-healed, 
with residual pain and stiffness.  The examiner also noted 
thoracolumbar strain, and commented that it was as likely as 
not that the physical activities during the military caused 
the current back condition.  


Analysis

The propriety of the initial noncompensable rating for 
residuals of a fracture of the coccyx.  

The veteran claims that the initial noncompensable rating 
assigned for residuals of a fracture of the coccyx were not 
proper.  This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial noncompensable rating 
assigned following the grant of service connection for 
residuals of a fracture of the coccyx.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO&IC did 
consider all of the evidence following the grant of service 
connection, so the veteran's claim is in appropriate 
appellate status.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  

The veteran is currently assigned a noncompensable evaluation 
under Diagnostic Code 5298 for her service-connected fracture 
of the coccyx.  

For removal of the coccyx without painful residuals, a 
noncompensable rating is assigned.  For removal of the 
coccyx, partial or complete, with painful residuals, a 10 
percent rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic 
Code 5298 (1999).  

The record demonstrates that at a VA examination in March 
1999, the veteran had deep tenderness in the coccyx.  The 
examiner provided an impression of history of fracture of the 
coccyx, well-healed, with residual pain and stiffness.  At 
the veteran's August 1999 VA examination, the examiner again 
noted an impression of history of fracture of the coccyx, 
well-healed, with residual pain and stiffness.  These 
findings, when analyzed in light of Diagnostic Code 5298, can 
be said to represent "painful residuals" which merit a 10 
percent evaluation under that code.  Accordingly, a 10 
percent initial evaluation for residuals of a fracture of the 
coccyx is granted.  In this regard, the Board notes that 10 
percent is the highest rating available under Diagnostic Code 
5298, and the veteran is not entitled to a higher evaluation 
under any other Code.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO&IC 
ordered special VA examinations to determine the severity of 
the veteran's residuals of a fracture of the coccyx.  The 
Board did not base its decision solely on a single VA 
examination as one of the major factors for consideration in 
this case.  The record is complete with records of prior 
medical history and rating decisions.  Therefore, the RO&IC 
and the Board have considered all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  


ORDER

The initial rating assigned for residuals of a fracture of 
the coccyx is increased to 10 percent for the entire rating 
period.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claim for service connection for 
transitional vertebrae at L5-S1, it is noted that the veteran 
is already service-connected for lumbosacral strain, myalgia 
of the dorsal spine, and residuals of a fracture of the 
coccyx.  The veteran's representative asserted in the August 
2000 brief that the veteran's congenital disorder of 
transitional vertebrae was aggravated by his in-service 
disability.   

Congenital or developmental defects as such are not  diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  The VA Office of General Counsel 
distinguished between the circumstances in which service 
connection may be considered for diseases or disorders of 
congenital or developmental origin as opposed to congenital 
or developmental defects. VAOPGCPREC 82-90 (1990).  Citing 
Thompson v. United States, 405 F.2nd 1239 (Ct.Cl. 1969), it 
was held that congenital or development defects may not be 
service-connected because they were not diseases or injuries 
under the law.  It was further held that many such defects 
can be subject to superimposed disease or injury during 
service.

The Court has held that the Board may not decide a claim on a 
basis different from the basis on which the RO decided the 
claim, unless the Board first assures that the appellant has 
had notice and a fair opportunity to comment on the case.  
Bernard v. Brown, 4 Vet.App. 384 (1993). 

While the RO&IC has adjudicated the veteran's claim for 
service connection for transitional vertebrae at L5-S1, it 
has not addressed the veteran's contention that his 
congenital disorder of transitional vertebrae was aggravated 
by his in-service disability.  Accordingly, the veteran's 
claim must be remanded pursuant to Bernard so that the RO&IC 
can readjudicate the claim of service connection for 
transitional vertebrae at L5-S1.  The RO&IC should 
specifically address the veteran's contention that his 
transitional vertebrae were subject to superimposed disease 
or injury pursuant to the Office of General Counsel opinion 
at VAOPGCPREC 82-90 (1990).  

Pursuant to Robinette v. Brown, 8 Vet. App. 69 (1995), the 
RO&IC should specifically advise the veteran that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

Regarding the veteran's claim challenging the propriety of 
the initial noncompensable rating for myalgia of the dorsal 
spine, it is noted that the United States Court of Appeals 
for Veterans Claims (Court) issued a decision which included 
important guidelines for developing cases involving 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1995) 
or 38 C.F.R. § 4.45 (1995).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1995) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

It is noted that the veteran has had several VA examinations 
for her dorsal spine.  However, the examinations since 1995 
have not noted the veteran's range of motion of the dorsal 
spine on testing.  Also, pursuant to DeLuca, the examiners 
did not note how manifestations such as painful motion, 
weakness, and fatigability limit functional ability and range 
of motion.  Therefore, further development is needed prior to 
evaluation of the veteran's claim challenging the propriety 
of the initial noncompensable rating for myalgia of the 
dorsal spine.  

Therefore, the veteran's claim must be remanded for another 
VA examination so that these requirements can be discussed.  
 
The examination report must state findings in a way that 
makes it clear to a person untrained in medicine whether 
findings are consistent with the rating criteria.  In 
applying the rating criteria in Diagnostic Code 5291, it is 
necessary to determine whether there is severe, moderate, or 
slight limitation of motion of the dorsal spine.  Therefore, 
in addition to reporting any limitation of motion of the 
dorsal spine that the veteran has, the examiner also should 
state the normal range for the given motion, and compare the 
findings on the examination to the normal range, including a 
statement as to whether such limitation of motion is severe, 
moderate, or slight.  

As such, the veteran's claims should be REMANDED to the RO&IC 
for the following action:

1.  The RO&IC and any physician to whom 
this case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO&IC should assure that copies 
of all current relevant medical reports 
regarding the veteran's back are included 
in the claims folder.

3.  Regarding the claim for service 
connection for transitional vertebrae at 
L5-S1, the RO&IC should advise the 
appellant of the requirements necessary 
to submit a well-grounded claim, and 
should advise her of her interest in 
submitting evidence necessary to well 
ground her claim.  The RO&IC should 
inform the veteran of the Office of 
General Counsel opinion at VAOPGCPREC 82-
90 (1990) which discusses congenital or 
developmental defects being subject to 
superimposed disease or injury.  

4.  The RO should determine whether the 
veteran has submitted a well-grounded 
claim for service connection for 
transitional vertebrae at L5-S1.  If the 
RO determines that the veteran has 
submitted a well-grounded claim, the RO 
should undertake all appropriate 
development, to include, if necessary, a 
VA examination to ascertain the nature 
and likely etiology of the veteran's 
transitional vertebrae at L5-S1, as well 
as for a determination as to whether the 
veteran's transitional vertebrae at L5-S1 
were subject to superimposed disease or 
injury in service 

5.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected myalgia of the dorsal spine.  
The examiner should provide diagnoses of 
all disorders of the veteran's dorsal 
spine.  Such tests as the examining 
physician deems appropriate should be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examining physician in conjunction 
with the examination so that he/she may 
review pertinent aspects of the 
appellant's medical history.  
The examiner should answer the following 
questions:

a.  What is the veteran's range of 
motion of the dorsal spine?

b.  What are the standards for 
normal ranges of motion?

c.  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

d.  Does the veteran have ankylosis 
of the dorsal spine, and, if so, is 
such ankylosis favorable or 
unfavorable?  

e.  Does the veteran's dorsal spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the dorsal spine is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

6.  After the development requested above 
has been completed, the RO&IC should 
review the veteran's claims folder and 
ensure that all the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  If the RO&IC determines that the 
veteran's claim for service connection 
for transitional vertebrae at L5-S1 is 
well-grounded, the RO should readjudicate 
the veteran's claim for service 
connection for transitional vertebrae at 
L5-S1, taking into account the Office of 
General Counsel opinion at VAOPGCPREC 82-
90 (1990).  Also, the RO&IC should 
readjudicate the appellant's claim 
challenging the propriety of the initial 
10 percent rating for his service-
connected myalgia of the dorsal spine 
with particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca, supra.  


In the event that all claims are not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The appellant and the 
representative should be afforded the 
applicable time to respond.  If further 
appellate action is necessary, it should 
be accomplished.  Thereafter, the case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


